In re Greene, Jammicka; — Defendant; Applying For Writ of Certiorari and/or Review, Parish of Vermilion, 15th Judicial District Court Div. G, No. 43457; to the Court of Appeal, Third Circuit, No. 12-649.
Granted. La.C.Cr.P. art. 914(A) provides in part that “[a] motion for an appeal may be made orally in open court or by filing a written motion with the clerk.” (Emphasis added). The article should be construed liberally to effectuate a defendant’s constitutional right of appeal in Louisiana. La. Const. Art. I, § 19; State v. Goodley, 423 So.2d 648, 651 (La.1982). Defendant’s oral “notice of intent to appeal” in open court at sentencing constituted an oral motion for appeal as authorized by La.C.Cr.P. art. 914(A) and adequately preserved her right to seek appellate review of her conviction and sentence despite the delays in preparing the appellate record for review. La.C.Cr.P. art. 915(A) (“When a motion for an appeal has been timely made, the appeal shall not be affected by any fault or omission on the part of the trial court.”). The court of appeal therefore erred in dismissing defendant’s appeal on grounds that she was attempting to appeal only from a judgment denying her post-conviction relief which the district court apparently never rendered. The decision below is reversed and the matter remanded to the court of appeal to address *371the merits of defendant’s appeal of her conviction and sentence.